El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión de resolver si una servidumbre en equidad que limita el uso de determinadas propiedades para fines residenciales permite algún tipo de actividad comercial de forma incidental o accesoria. Además, tene-mos la oportunidad de resolver si procede la concesión de daños por violaciones a las condiciones restrictivas de una servidumbre en equidad.
I
El 26 de septiembre de 1996 varios residentes de la Ur-banización Parkville(1) en Guaynabo presentaron una de-manda ante el Tribunal de Primera Instancia, Sala Superior de Bayamón, contra varios de sus vecinos por el alegado uso comercial que éstos daban a sus residencias. Ello alegadamente en contravención a una servidumbre en equidad debidamente inscrita en el Registro de la Propie-*379dad que grava la referida urbanización. Solicitaron en esa demanda el remedio de injunction para hacer valer el gravamen impuesto sobre sus residencias, y la indemnización correspondiente por los daños que el incumplimiento de las restricciones les había causado.
Los solares que hoy día componen Parkville fueron gra-vados con 19 cláusulas restrictivas que constan inscritas en el Registro de la Propiedad de Guaynabo desde 1963. Las cláusulas restrictivas pertinentes al caso de autos dis-ponen como sigue:
I. No lot shall be used except for residential purposes. No building shall be erected, altered, placed or permitted to remain on any lot other than one detached single dwelling, one accessory building and a private garage.
8. No noxious or offensive activity shall be carried on upon any lot, nor anything shall be done thereon which may be or may become an annoyance or nuisance to the neighborhood.
II. No sign of any kind shall be displayed to the public view on any lot except one professional sign not more than one square foot, one sign of more than five square feet advertising the property for sale or rent, or signs used by a builder to advertise the property during the construction and sales period.
15. The restrictions established herein shall be enforced by any proceeding at law or equity in the court of competent jurisdiction against any person or persojn] violation or attempting to violate any covenant either to restrain violation or to recover damages.
El tribunal de instancia determinó que los siguientes negocios operaban en la urbanización:
(1) Un centro de cuido diurno para alrededor de 25 niños denominado “Los Serafines”, operado por los esposos Priscilla Lienza y Julio César Torres (en adelante los Torres Lienza) en un anexo de su residencia. Estos poseían un permiso de uso que les otorgó la Administración de Regla-mentos y Permisos (en adelante A.R.Pe.) para operar el centro en un 25% de su propiedad.
*380(2) Un centro de cuido de niños y otro de infantes deno-minados "Little Ranch” y “Little Ranch Babies”, respecti-vamente, operados por Yolanda Palou (en adelante Palou) en dos propiedades suyas ubicadas en la Avenida Washington G — 13 y G-14. Estas propiedades contaban con un per-miso de uso de A.R.Pe. para llevar a cabo tales actividades. El solar G-13 estaba dedicado al cuido de niños de tres a cuatro años y el G — 14 al cuido de bebés e infantes de dos meses a tres años de edad. Cada centro atendía aproxima-damente sesenta niños.
(3) Una oficina de bienes raíces operada por Carmen Várela (en adelante Várela) quien poseía un permiso de uso de la A.R.Pe. para operarla en un 25% de su propiedad.(2)
Ante este cuadro fáctico, el 31 de agosto de 2000 el Tribunal de Primera Instancia dictó una sentencia parcial en la cual, entre otras cosas, declaró con lugar la demanda referida antes contra los codemandados, Palou, Varela y los Torres Lienza, por operar sus respectivos negocios en Parkville en abierta violación a las condiciones restrictivas que gravaban sus propiedades. Ordenó el cese y desista de los centros de cuido “Little Ranch” y “Little Ranch Babies”, de la oficina de bienes raíces que operaba Várela y del cen-tro de cuidado de niños diurno “Los Serafines”. Además, le ordenó a los codemandados a pagar a todos los demandan-tes la suma global de $34,000 como indemnización por los daños sufridos, más las costas del pleito. La referida in-demnización se concedió a pesar de que el foro a quo sólo hizo determinaciones de hecho específicas sobre los daños que sufrieron los demandantes Migdalia Matos (en ade-lante Matos) y los esposos José Pizarro y Áurea Zayas (en adelante los Pizarro Zayas), quienes eran vecinos inmedia-tos de los codemandados, Torres Lienza y Palou, respectivamente.
*381Inconformes con esa determinación, Palou y los Torres Lienza acudieron al Tribunal de Circuito de Apelaciones mediante recursos separados.(3) El 6 de agosto de 2001 el foro apelativo, tras consolidar ambos recursos, emitió una sentencia mediante la cual modificó el dictamen del tribunal de instancia. En síntesis, el tribunal apelativo revocó la sentencia que dictó el foro inferior, en cuanto ordenaba a los Torres Lienza el cese y desista de la operación de “Los Serafines” y el pago de las costas del pleito. Determinó que el uso domiciliario limitado a un 25% del área de la propie-dad no violaba la condición restrictiva en cuestión. Ade-más, dejó sin efecto los daños que se le concedieron a los demandantes, con excepción de los $5,000 que se le otorga-ron a los Pizarro Zayas. Dispuso, así mismo, que esa can-tidad la debía compensar en su totalidad Palou, la vecina de los Pizarro Zayas. Por último, impuso las costas del li-tigio sólo a las codemandadas Palou y Várela.
Inconformes con el referido dictamen, el 24 de septiem-bre de 2001 los demandantes (en adelante peticionarios) acudieron antes nos mediante un recurso de certiorari y alegaron la comisión de los errores siguientes:
A. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIO-NES AL DETERMINAR SIN NINGUNA EXPLICACIÓN LINGÜÍSTICA QUE LA CLÁUSULA RESTRICTIVA QUE GRAVA LAS PROPIEDADES DE LA URBANIZACIÓN PAR-KVTLLE, EN GUAYNABO, Y QUE LIMITA EL USO PARA FINES RESIDENCIALES NO ES EXCLUYENTE TOTAL-MENTE PORQUE NO EMPLEÓ LA PALABRA “SOLELY AND EXCLUSIVELY’, CITANDO VARIOS CASOS DE DIS-TINTOS ESTADOS DE LA NACIÓN AMERICANA Y POR LO TANTO ADOLECE DE AMBIGÜEDAD.
B. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIO-NES AL DETERMINAR QUE AUNQUE EL PERMISO DE USO EXPEDIDO POR ARPE A LOS ESPOSOS PRISCILLA LLENZA Y JULIO CÉSAR TORRES SOTO NO INDICA QUE ES UNO DE USO DOMICILIARIO, INFIERE QUE EL OR-*382GANISMO ADMINISTRATIVO CONCEDIO EN RE AUPAD UNA AUTORIZACIÓN DE USO DOMICILIARIO ALEGADA-MENTE PERMITIDA A TRAVÉS DE LA SECCIÓN 83.02 DEL REGLAMENTO DE ZONIFICACIÓN, REGLAMENTO DE PLANIFICACIÓN NÚM. 4 DE 16 DE SEPTIEMBRE DE 1992.
C. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIO-NES AL DEJAR SIN EFECTO DETERMINACIONES DE HECHOS DEL TRIBUNAL DE PRIMERA INSTANCIA DES-CARTANDO CON ELLO LA ADJUDICACIÓN DE CREDIBI-LIDAD QUE LE MERECIERA EL TESTIMONIO DE VA-RIOS TESTIGOS, YA QUE LA PRUEBA NO SE CIRCUNSCRIBIÓ A PRUEBA DOCUMENTAL. D. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIO-NES AL ELIMINAR LA CUANTÍA CONCEDIDA EN DAÑOS A VARIOS DE LOS DEMANDANTES.
El 15 de marzo de 2002 le concedimos a los recurridos un término para que mostraran causa por la cual no debía-mos expedir el auto solicitado y revocar la Sentencia de 6 de agosto de 2001 del Tribunal de Circuito de Apelaciones. Los Torres Lienza presentaron su escrito el 18 de abril de 2002; Palou, luego de solicitar una prórroga, presentó el suyo el 24 de abril de 2002. Con el beneficio de la compa-recencia de las partes, pasamos a resolver.
H-l
A. Las servidumbres en equidad
Como es sabido, la figura jurídica conocida como servidumbre en equidad se reconoce en nuestro sistema de derecho desde inicios del siglo pasado en Glines et al. v. Matta et al., 19 D.P.R. 409 (1913). A pesar de tener su origen en el derecho angloamericano, esta figura ha evolucionado en nuestro ordenamiento jurídico y tiene sustantividad propia. Véase Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 352 (1986). En términos generales, la servidumbre en equidad consiste de unas restricciones y condiciones que limitan el uso de terrenos, que ope-ran a beneficio de los presentes y futuros propietarios, *383mediante las cuales se imponen cargas o gravámenes espe-ciales como parte de un plan general para el desarrollo y la preservación de una urbanización residencial. Véase Colón v. San Patricio Corporation, 81 D.P.R. 242, 250 (1959).
Según su configuración actual, para su validez y eficacia se requiere que las limitaciones referidas sean razonables, que se establezcan como parte de un plan general de mejoras, que consten de forma específica en el título de la propiedad y que se inscriban en el Registro de la Propiedad. Lawton v. Rodríguez Rivera, 35 D.P.R. 487 (1926). Los dueños de predios sujetos a servidumbres en equidad pueden hacer efectivos sus derechos e impedir violaciones a las limitaciones impuestas a través del recurso de injunction. Glines et al. v. Matta et al., supra. Contra tal recurso, un demandado puede oponer todas las defensas que le otorguen los principios de equidad: (1) consentimiento (acquiescence); (2) conciencia impura (unclean hands)-, (3) incuria (laches)-, (4) impedimento {estoppel). Asoc. V. Villa Caparra v. Iglesia Católica, supra, págs. 353-354. También el demandado puede plantear como defensa que la servidumbre se ha extinguido, o que ha sido modificada, si existe alguna de las varias circunstancias o causas por razón de las cuales las servidumbres en equidad pueden extinguirse o modificarse, según las hemos identificado antes en nuestros pronunciamientos sobre el particular. Véanse: Asoc. V. Villa Caparra v. Iglesia Católica, supra, págs. 354-358; Colón v. San Patricio Corporation, supra, págs. 261-265.(4)
*384Con frecuencia, la servidumbre en equidad se utiliza “en nuestra jurisdicción para establecer restricciones a la propiedad a fin de asegurar que la configuración arquitectónica o urbanística de un determinado proyecto privado se conserve dentro de los parámetros establecidos”. M.J. Godreau y A.I. García Saúl, Servidumbres y Conservación, 67 (Núm. 2) Rev. Jur. U.RR. 249, 301 (1998). Se reconoce que las cláusulas restrictivas que gravan las urbanizaciones residenciales tienen como finalidad preservar el valor, “la belleza, la comodidad y la seguridad del reparto residencial” (Sands v. Ext. Sagrado Corazón, Inc., 103 D.RR. 826, 827 (1975)), al limitar las facultades de los futuros adquirentes de los solares y de las viviendas en cuanto a hacer obras nuevas, efectuar cambios en las ya hechas y delimitar los usos a los que se puede destinar una propiedad. Id.
En términos jurídicos, la servidumbre en equidad se considera un contrato entre las partes, ya sea porque éstas acuerdan gravar sus propiedades para delimitar su uso o el tipo de edificación que se puede efectuar sobre éstas, o porque adquirentes posteriores de la propiedad gravada, conociendo las restricciones inscritas en el Registro de la Propiedad, aceptan someterse a ellas. Véanse: Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 D.P.R. 521 (2002); Rodríguez et al. v. Gómez et al., 156 D.P.R. 307 (2002); Cond. Prof. S.J. H. Centre v. P.R.F., Inc., 133 D.P.R. 488 (1993); Sands v. Ext. Sagrado Corazón, Inc., supra; Colón v. San Patricio Corporation, supra.
Para que una propiedad inmueble se grave válidamente mediante una servidumbre en equidad, sus cláusulas restrictivas deben constar en una escritura pública y, según se ha señalado ya, deben inscribirse en el Registro de la Propiedad. En virtud de esto, las cláusulas restrictivas de una servidumbre en equidad adquieren un rango de contratos privados de naturaleza real, pues
*385[u]na vez son inscritas en el Registro de la Propiedad, se con-sidera que las restricciones constituyen derechos reales oponi-bles erga omnes, lo que crea entre los predios afectados “una relación de servidumbres recíprocas, pues cada lote o solar es predio dominante, a la vez que sirviente, con relación a los demás lotes o solares de la urbanización”. Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 353, citando en parte a J. Vélez Torres, Curso de Derecho Civil, 1983, T. II, pág. 417. Véase Carrillo Norat v. Comejo, 107 D.P.R. 132, 136 (1978).
A esos efectos, por ser contratos privados de naturaleza real, el principio rector para determinar el significado y el alcance de las condiciones restrictivas de una servidumbre en equidad es conocer la voluntad real de las partes al momento de establecer las restricciones sobre las propiedades. Asoc. Vec. Urb. Huyke v. Bco. Santander, supra; Rodríguez et al. v. Gómez et al., supra; Cond. Prof. S.J. H. Centre v. P.R.F., Inc., supra. En otras palabras, lo real-mente importante al interpretar las cláusulas restrictivas de la servidumbre en equidad es conocer cuál fue el verda-dero fin que se perseguía al gravar las propiedades me-diante la servidumbre en equidad.
Una vez se reconoce la validez y vigencia de las cláusulas restrictivas de una servidumbre en equidad en un caso particular, los tribunales deben hacer cumplir a cabalidad los propósitos del acuerdo al que las partes aceptaron someterse al adquirir la propiedad gravada. Esta normativa tiene como finalidad preservar la autonomía de la voluntad de las partes que se refleja en las cláusulas restrictivas de la servidumbre en equidad. Debido a eso, los tribunales no tienen facultad para soslayar esa voluntad por criterios ajenos a ella, salvo que sea contraria a la ley, a la moral o al orden público. Véanse: Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3372; Glines et al. v. Matta et al., supra, pág. 417; Colón v. San Patricio Corporation, supra, pág. 266 esc. 6. Sabido es que en el ámbito de las obligaciones y contratos, es una doctrina fundamental que cuando los términos de un contrato son cía-*386ros, y no dejan lugar a dudas sobre la intención de los contratantes, no cabe recurrir a reglas de interpretación. Art. 1233 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3471; Trinidad v. Chade, 153 D.P.R. 280 (2001).
En resumen, pues, los tribunales deben hacer cumplir a cabalidad la voluntad de las partes, que se refleja en las cláusulas restrictivas de una servidumbre en equidad vá-lida y vigente, salvo que sea contraria a la ley, a la moral o al orden público. Para lograr este propósito, lo esencial es conocer cuál era el verdadero fin que se perseguía al gravar las propiedades mediante la servidumbre en equidad.
B. Compatibilidad de los cuidos de niños en el hogar y las servidumbres en equidad
Pasamos ahora a examinar concretamente si operar un cuido de niños en una propiedad residencial constituye un uso no residencial incompatible con una servidumbre en equidad como la que aquí nos concierne. Por carecer en nuestra jurisdicción de precedentes que atiendan específi-camente la controversia ante nos, por el origen de la figura en cuestión conviene acudir a la jurisprudencia angloame-ricana que ha tratado el asunto extensamente. Véanse: Children’s Day Care Use As Violation of Restrictive Covenant, 81 A.L.R.5th 345 (2000); Application of Private Covenants Restricting Use of Property to Residential Purposes, 43 Am. Jur. Proof of Facts 3d, Sec. 17, pág. 473 (1997 y Supl. 2002).
Por un lado, algunos tribunales estatales han entendido que los cuidos de niños en los hogares son compatibles con las cláusulas restrictivas que limitan el uso de las residen-cias para usos exclusivamente residenciales. Por ejemplo, en Shoaf v. Bland, 69 S.E.2d 258 (Ga. 1952), el Tribunal Supremo de Georgia denegó la expedición de una orden de injunction preliminar que intentaba impedir la operación de un kindergarten en una residencia. Ello a pesar de que existían restricciones sobre la propiedad que limitaban su *387uso para fines residenciales y que prohibían cualquier ac-tividad que constituyera un estorbo público. El aludido foro resolvió que bajo las circunstancias particulares del caso, la operación del kindergarten no destruía el carácter resi-dencial de la propiedad, debido a que esa actividad no cons-tituía un estorbo público. Véanse, además: Stewart v. Jackson, 635 N.E.2d 186 (1994); Beverly Island Ass’n v. Zinger, 317 N.W.2d 611 (1982); Davis v. Hinton, 374 S.W.2d 723, 727 (1964).
No obstante lo anterior, la norma mayoritaria en los tribunales supremos estatales norteamericanos es la que afirma que operar un cuido de niño en una residencia es incompatible con una servidumbre en equidad que res-tringe el uso de la propiedad para fines residenciales. Así, pues, en Berry v. Hemlepp, 460 S.W.2d 352 (1970), el tribunal de mayor jerarquía de Kentucky prohibió la operación de un cuido de niños diurno en el que se atendían entre 15 a 20 niños, aun cuando el propietario residía en la misma estructura. Al resolver de ese modo, expresó:
It does not appear necessary to become too deeply immersed in legal refinements and subtle meanings of words or omissions. ...
... The objective of the covenants was clearly to restrict the use of these lots to residential use. ... Exclusionary adjectives or adverbs were not here required. All that is needed in the present case is a fair and common-sense approach to the objective sought by the language used. The fact that appellant also resides in the house is irrelevant to the question of whether it is utilized for a nonresidential purpose. Berry v. Hemlepp, supra, pág. 353.
Igualmente, en Terrien v. Zwit, 648 N.W.2d 602 (Mich. 2002), el Tribunal Supremo de Michigan se enfrentó a la controversia de si una servidumbre en equidad, que sólo permite usos residenciales y que expresamente prohíbe los usos comerciales, industriales o de negocios, es óbice para que los demandados operen un cuido de niños familiar en *388su hogar.(5) Según el referido foro, operar un cuido de niños familiar, con fines pecuniarios, en una residencia consti-tuye un uso comercial de la propiedad. Id., págs. 606-607. Además, enfatizó que no era correcto lo que expresó el tribunal apelativo intermedio de Michigan en Beverly Island Ass’n v. Zinger, supra, en cuanto a que en ese estado exis-tía una política pública a favor de los cuidos de niños en los hogares que hacía prácticamente imposible darle efectivi-dad a las servidumbres en equidad que prohibían ese uso. Específicamente, la Corte Suprema de Michigan señaló:
[There is nothing] in our constitutions, statutes, or common law that supports [a finding] that a covenant prohibiting “family day care homes” is contrary to the public policy of Michigan.
... [T]hat “family day care homes” are permitted by law does not indicate that private covenants barring such business activity are contrary to public policy. ... There is a significant distinction between something being permitted or even encouraged by law and something being required or prohibited by law. (Énfasis en el original.) Terrien v. Zwit, supra, págs. 609-610.
En cambio, señaló que convenir el establecimiento de restricciones a la propiedad con fines residenciales era parte integral del derecho de propiedad de las personas. Terrien v. Zwit, supra, pág. 611, esc. 20.(6) Para otras deci-*389siones similares de otros tribunales estatales norteameri-canos, véanse: Metzner v. Wojdyla, 886 P.2d 154 (Wash. 1994); Chambers v. Gallaher, 364 S.E.2d 576 (Ga. 1988); Voyles v. Knight, 138 S.E.2d 565 (Ga. 1964); Walton v. Carignan, 407 S.E.2d 241 (1991); Woodvale Condominium Trust v. Scheff, 540 N.E.2d 206 (1989); Cook v. Hoover, 428 So.2d 836 (1983); Matthews v. Olson, 212 So.2d 357 (1968); Williams v. Tsiarkezos, 272 A.2d 722 (1970).
Nos parece razonable adoptar la norma que ha seguido la mayoría de los tribunales norteamericanos, por ser la más cónsona con lo dispuesto en nuestro propio ordena-miento jurídico relativo a la contratación, que establece que la voluntad de los contratantes debe ser preservada, salvo que ésta sea contraria a la ley, a la moral o al orden público. Art. 1207 del Código Civil, supra.
HH HH HH
Pasemos ahora a aplicar al caso de autos la normativa reseñada antes.
En síntesis, los peticionarios han alegado en su primer señalamiento de error que erró el Tribunal de Circuito de Apelaciones al concluir que las cláusulas restrictivas en controversia no impedían que los Torres Lienza operaran de forma incidental el cuido de niños “Los Serafines” en un 25% de su residencia. Tienen razón.
De un análisis integral de las cláusulas restrictivas bajo estudio, unido a las determinaciones de hecho del tribunal de instancia, podemos colegir que la clara intención del desarrollador al gravar las residencias de la Urbanización Parkville fue limitar el uso de los solares en cuestión para que se utilizaron en su totalidad única y exclusivamente como vivienda.(7)
*390El claro propósito de la servidumbre en equidad del caso de autos era lograr que los futuros adquirentes de Parkville pudieran establecer allí su domicilio o morada sin los inconvenientes que en ocasiones conlleva operar negocios dentro de los repartos residenciales o en lugares adyacentes. Como expresamos en Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282, 292 (1995), “cuando en una escritura se restringe el uso o destino de [una propiedad] a fines residenciales, la estrechez del concepto informa clara y debidamente al adquirente las limitaciones impuestas a su derecho propietario”. No cabe duda, pues, que el fin que se perseguía a través de las cláusulas restrictas era preservar el carácter residencial de Parkville.
Conforme con el propósito referido, la prohibición en cuestión incluye cualquier uso no residencial aunque sólo sea de forma supuestamente incidental o accesoria. No puede haber duda alguna que la finalidad de la servidumbre en equidad se extendía a prohibir el uso de una parte significativa de la residencia (25%) para el cuido de veinticinco niños. Resolver lo contrario sería soslayar la autonomía de la voluntad de las partes, lo cual no estamos facultados a hacer, salvo que ésta sea contraria a la ley, a la moral o al orden público. Art. 1207 del Código Civil, supra. Véase, además, Metzner v. Wojdyla, supra.(8)
*391Erró, pues, el Tribunal de Circuito de Apelaciones al resolver que la cláusula número uno del caso de autos es una cláusula muy general que no tiene el alcance de pro-hibir la operación de un cuido de niños de forma incidental. Una vez el foro apelativo concluyó correctamente que la operación de los cuidos de niños “Little Ranch” y “Little Ranch Babies” constituía un uso no residencial, de igual forma debió concluir que la operación de los “Los Serafi-nes” también era un uso no residencial.
IV

Los permisos de uso y la servidumbre en equidad

Pasemos entonces a analizar el segundo error que seña-lan los peticionarios. Estos alegan que el foro apelativo erró al resolver que el permiso de uso que otorgó A.R.Pe. a los esposos Torres Lienza era un permiso domiciliario. En efecto, el tribunal apelativo fundamentó parte de su deter-minación de que el uso dado a la residencia de los Torres Lienza estaba autorizado, en que el permiso de uso que concedo A.R.Pe. permitía utilizar cierto porcentaje de su residencia para llevar a cabo actividades profesionales o de negocios. Veamos si tienen razón.
La Sec. 99.00 del Reglamento de Zonificación de 1992 establece que el propósito de las excepciones es “identificar ... uso[s c]ompatibles con el carácter esencial del distrito, que en forma discrecional podrían autorizarse sin detrimento al propósito del distrito”. Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4), Reglamento Núm. 4844, Departamento de Estado, 16 de septiembre de 1992, pág. 306. Por su parte, la See. *39299.05(2) de este reglamento establece que A.R.Pe., me-diante excepción, puede otorgar un permiso de uso para operar un centro de cuido de niños diurno en cualquier distrito residencial.
No obstante, en derecho está firmemente establecido que obtener un permiso de uso de una agencia administrativa “no tiene el efecto ni el alcance de anular restricciones privadas que resultan inconsistentes con el permiso” concedido. Sabater v. Corp. Des. Eco. Del Pastillo, Inc., 140 D.P.R. 497, 508 (1996). Véanse, también: Rodríguez v. Twin Towers Corp., 102 D.P.R. 355, 356 (1974); Pérez v. Pagán, 79 D.P.R. 195, 198 (1956); Sands v. Ext. Sagrado Corazón, Inc., supra, pág. 831; Colón v. San Patricio Corporation, supra, págs. 262-269; Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 353.
En nuestro ordenamiento no existe ley o reglamento que le conceda autoridad a las agencias administrativas para adjudicar los derechos de las partes que surgen de restricciones privadas. Luán Investment Corp. v. Román, 125 D.P.R. 533, 551 (1990); Pérez v. Pagán, supra, pág. 199; Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 353 esc. 6. De modo que una servidumbre en equidad retiene toda su vigencia, a pesar de que una agencia administrativa conceda un permiso de uso contrario a ese gravamen. Asoc. Vec. Urb. Huyke v. Bco. Santander, supra.
El principio antes expuesto no sólo es reconocido en nuestra jurisdicción, sino también en algunos estados de la Unión americana. A modo de ejemplo, podemos señalar que el Tribunal Supremo de Michigan, en Terrien v. Zwit, supra, entendió que la operación de un centro de cuido de niños con fines pecuniarios constituía la operación de un negocio, lo cual era contrario al concepto de uso residencial. (9) Esto, a pesar de que en ese estado existía una ordenanza de zonificación que claramente establecía:
*393... a “family day care home” “shall be considered a residential use of property for the purposes of zoning ....”. Id., pág. 609 esc. 14.
A esos efectos, ese tribunal expresó:
Therefore, even if the operation of a “family day care homes”, is a “favored use”, this is an insufficient reason for disregarding a covenant prohibiting the operation of “family day care homes” on the subject property. Terrien v. Zwit, supra, pág. 609 esc. 15.
En resumen, pues, no es suficiente con que el reglamento de una agencia administrativa permita determinado uso en una residencia o propiedad para que éste se permita en una propiedad gravada con una servidumbre en equidad que prohíba ese uso. En esos casos, como norma general, prevalece el convenio alcanzado por las partes a través de la servidumbre en equidad sobre el permiso de uso que otorga la agencia administrativa.
A esos efectos, resolvemos que las secciones del Reglamento de Zonificación que permiten operar cuidos de niños en residencias sólo aplican a repartos residenciales que no están gravados con una servidumbre en equidad que prohíba ese uso. Por lo tanto, erró el Tribunal de Circuito de Apelaciones al actuar de modo contrario a lo antes expuesto.
V

Daños por violaciones a la servidumbre en equidad

Los peticionarios alegan que erró el Tribunal de Circuito de Apelaciones al eliminar la mayor parte de las cuantías en daños que le concedieron. El foro apelativo, en efecto, revocó la determinación del tribunal de instancia de conce-der daños a los peticionarios por el incumplimiento de las obligaciones contractuales al amparo del Art. 1054 del Có-*394digo Civil de Puerto Rico, 31 L.P.R.A. see. 3018, con excep-ción de los daños otorgados a los Pizarro Zayas.
Luego de examinar a fondo las cláusulas restrictivas del caso de autos, nos parece evidente que la intención del de-sarrollador al establecer la servidumbre en equidad fue asegurar que los compradores de esa área residencial pu-dieran hacer valer esa servidumbre, tanto mediante el re-curso de injunction como solicitando daños, cuando ello procediese. El propósito de las disposiciones contractuales en cuestión fue ofrecer a los compradores todos los medios posibles para garantizar la permanencia de la urbaniza-ción como una residencial.
Debe notarse, además, que tratamos aquí con una situa-ción en la cual al reclamante se le está privando del pleno disfrute de su propiedad al usarse el vecindario para fines comerciales, y esa privación alegadamente le ha causado daños particulares. Son dos, pues, los intereses a proteger; son dos las faltas que ha sufrido el reclamante. Por ello, son dos los remedios a los cuales tiene derecho.(10) A esos efectos, resolvemos que como norma general no existe ra-zón alguna para negarle a las partes ambos remedios, injunction y daños.
De acuerdo con los principios antes expuestos, debemos resolver cuáles de los peticionarios, si alguno, tiene dere-cho a recibir indemnización.
De las determinaciones de hecho que realizó el tribunal de instancia se deduce que los únicos peticionarios que su-frieron daños específicos, que ameritan la concesión de una indemnización a causa del incumplimiento de las obligacio-nes contractuales, fueron los Pizarro Zayas y Matos. Los demás peticionarios alegaron daños con carácter suma-*395mente genéricos que no ameritan la concesión de una indemnización. Véanse: Pérez v. Sampedro, 86 D.P.R. 526, 530 (1962); Paniagua v. Sobrinos de Ezquiaga, 14 D.P.R. 803, 820 (1908). De hecho, los únicos peticionarios que re-siden cerca del cuido de niños “Little Ranch” y “Los Sera-fines” son los Pizarro Zayas y Matos, respectivamente. El resto de los peticionarios vive a una distancia considerable de los referidos cuidos, por lo que no es de extrañar que de las determinaciones de hecho antes aludidas surja que la actividad que generaban los cuidos sólo les causó unas mo-lestias de tipo general.
En virtud de lo anterior, resolvemos que Palou debe in-demnizar a los Pizarro Zayas por $5,000, según la determi-nación de daños del tribunal de instancia. Igualmente, los Torres Lienza deben indemnizar a Matos por $3,000. A esos efectos, se debe modificar la concesión de daños que determinó el Tribunal de Circuito de Apelaciones.
I — I >
Por los fundamentos antes expuestos, procede que se dicte sentencia para modificar el dictamen que emitió el foro apelativo el 6 de agosto de 2001 y ordenar: (1) el cese y desista del cuido de niños “Los Serafines” operado por los Torres Lienza, y (2) el pago de una indemnización de $3,000 a Matos por los Torres Lienza. Se devuelven los autos al tribunal de instancia para que continúen los procedi-mientos conforme con lo resuelto aquí.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

 La Urbanización Parkville se estableció como una sola y no como Parkville Norte y Parkville Sur. Sin embargo, el tribunal de primera instancia decidió hacer la división de ese modo para obtener un mejor manejo del caso dada su complejidad y el gran número de partes involucradas. A esos efectos, en el presente caso sólo se reco-gen las incidencias de lo ocurrido en el pleito de Parkville Norte, por haberse cele-brado primero que el de Parkville Sur.
Cabe señalar que a través del proceso se han emitido varias sentencias parcia-les que han reducido el número de partes en el litigio.


 Un cuarto negocio dedicado al cuido de envejecientes fue objeto de la de-manda original. No obstante, no se encuentra ante nuestra consideración porque se desistió a nivel de instancia.


 El recurso que instó Varela para revisar la sentencia parcial del Tribunal de Primera Instancia ante el Tribunal de Circuito de Apelaciones se desestimó por craso incumplimiento con el Reglamento del Tribunal de Circuito de Apelaciones.


 Las servidumbres se pueden, extinguir o modificar en los casos siguientes: (1) por acuerdo de los interesados; (2) por efecto del tiempo o por ocurrir la condición si así se constituyeron; (3) por confusión; (4) por renuncia o abandono de los propieta-rios que reciben los beneficios de la servidumbre; (5) por expropiación forzosa, si los gravámenes son incompatibles con el uso público del inmueble expropiado, y (6) cuando cambios radicales del vecindario no sólo hacen la restricción irrazonable y opresiva para el dueño del predio sirviente, sino también destruyen el valor que la restricción tenía para el dueño del predio dominante, por lo cual resulta imposible alcanzar los fines que perseguía la servidumbre. Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 354 (1986).


 Según, la ley de Michigan:
“[A] ‘Family day care home’ means a ‘private home in which 1 but fewer than 7 minor children are received for care and supervision for periods of less than 24 hours a day ....’” Terrien v. Zwit, supra, pág. 604 esc. 2.


 “[C]ourts cannot disregard private contracts and covenants in order to advance a particular social good. [There is a] strong competing public policy, which is well-grounded in the common law of Michigan, supporting the right of property owners to create and enforce covenants affecting their own property. ... It is a fundamental principle, both with regard to our citizens’ expectations and in our jurisprudence, that property holders are free to improve their property. We have said that property owners are free to attempt to enhance the value of their ‘property in any lawful way, by physical improvement, psychological inducement, contract, or otherwise.’ Covenants running with the land are legal instruments utilized to assist in that enhancement. A covenant is a contract created with the intention of enhancing the value of property, and, as such, it is a Valuable property right.’ ” (Énfasis en el original.) Terrien v. Zwit, supra, págs. 610-611.


 Como han expresado varios tribunales angloamericanos: Where the term ‘residential purposes’ is left undefined in a restrictive covenant, which is virtually always the case, many courts have stated that this language was designed to ‘limit *390the use of the property to living purposes as distinguished from business or commercial purposes.’ ” 43 Am Jur Proof of Facts 3d, Sec. 7, págs. 473, 489-490 (1997).


 El caso de autos es similar al que resolvió el Tribunal Supremo de Washington en Metzner v. Wojdyla, 886 P.2d 154 (Wash.1994). Aquí se determinó que el demandado en ese caso no podía operar un cuido de niños en su hogar a pesar de contar con la correspondiente licencia para ello y de que la operación del cuido era incidental al uso de la propiedad. De hecho, la residencia estaba gravada con una cláusula restrictiva muy similar a la cláusula restrictiva número uno del caso ante nos. La cláusula bajo análisis en este caso, pág. 155, disponía:
“1. Said property shall be used for residential purposes only. No building shall be erected, placed, altered, or permitted to remain on any lot other than one detached single-family dwelling with a private garage ... without the consent of the grantor.”
Ante esa situación, el referido foro señaló que el objetivo principal al interpretar una cláusula como la antes transcrita era determinar la intención de las partes y que para poder determinar esa intención era necesario acudir al uso ordinario y común *391de las palabras. íd., pág. 157. A esos efectos, concluyó que operar un cuido de niños en el hogar con fines pecuniarios equivale a operar un negocio, lo cual es contrario a la restricción impuesta sobre la propiedad. Además, señaló que era inmaterial tomar en cuenta que el demandado vivía en la residencia y que la operación del crudo de niños pudiera ser incidental al uso de la propiedad. íd., págs. 157-158.


 Igualmente, en Puerto Rico hemos resuelto que “el término [uso comercial] ... en la mayoría de los casos equivale a una negación de un uso residencial Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282, 293 (1995).


 Uno es el de injunction-, el otro es la compensación por aquellos daños que causó la conducta de los demandados, al amparo del Art. 1802 del Código Civil de Puerto Rico que, según hemos resuelto antes, establece una fuente de obligación “ ‘que no admite limitación ni excepción de clase alguna’ ” y que incorpora un con-cepto de responsabilidad “ ‘infinitamente abarcador, tan amplio y abarcador como suele ser la conducta humana’ ”. Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1, 8 (1994).